Judgment and order reversed on the facts and a new trial granted, with costs to the appellants to abide the event, *787upon the ground that the damages awarded are inadequate on the uncontradicted evidence. All concur, except Harris, J., who dissents and votes for affirmance. (The judgment is for plaintiffs against defendant Fox in three consolidated automobile negligence actions. The order denies plaintiffs’ motion for a new trial on the ground of inadequacy.) Present — Dowling, Harris, McCurn, Larkin and Love, JJ.